DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0269339 to Marques et al (Marques).
Regarding claim 1, Marques discloses a cylinder head assembly for an internal combustion engine, the assembly comprising: 
a cast cylinder head (20, fig. 1; [25]-[26]) having at least one oil gallery ([27], Abstract; oil circuit); 
a turbocharger housing (30, figs. 1-4; [25]-[27]) integrally cast with the cylinder head; a turbocharger cartridge (compressor, turbine, fig. 1; [25]-[26]) assembly configured to be 
a lubricant passage (72, figs. 1-4; [27]) formed within the turbocharger housing and configured to supply oil from the at least one oil gallery to the turbocharger cartridge assembly to lubricate the at least one bearing; and 
a seal assembly (34, figs. 3-4; [14], [28]) disposed at least partially within the turbocharger housing to receive lubricant from the lubricant passage and including a sealing end configured to seal against the turbocharger cartridge assembly.

Regarding claim 2, Marques discloses the cylinder head assembly of claim 1, wherein the sealing end seals against a cylindrical outer surface of the turbocharger cartridge assembly (figs. 3-4; [14], [28])).

Regarding claim 6, Marques discloses the cylinder head assembly of claim 1, wherein the seal assembly includes a body having the sealing end (O-ring; [42]) and an opposite end with a flange (150, fig. 6; [42]).

Regarding claim 7, Marques discloses the cylinder head assembly of claim 5, wherein the flange is coupled to an outer surface of the turbocharger housing (figs. 5-6).

Regarding claim 8, Marques discloses the cylinder head assembly of claim 1, wherein the seal assembly includes a body having a transverse oil passage fluidly coupled to a vertical oil passage (41 to 160, fig. 5).



Regarding claim 10, Marques discloses the cylinder head assembly of claim 1, wherein the seal assembly includes a body having a first portion (large diameter portion; [42]) with a first diameter greater than a second diameter (small diameter portion; [42]) of a second portion of the body.

Regarding claim 11, Marques discloses the cylinder head assembly of claim 10, further comprising an annular seal (157, fig. 5) disposed about the body first portion.

Regarding claim 12, Marques discloses the cylinder head assembly of claim 11, wherein the annular seal is disposed to facilitate preventing oil leakage between the lubricant passage and an outside of the turbocharger housing ([42]).

Regarding claim 13, Marques discloses the cylinder head assembly of claim 11, wherein the annular seal is disposed to facilitate preventing oil leakage between the lubricant passage ([42]) and a lubricant cartridge bore formed in the turbocharger housing to receive the turbocharger cartridge assembly ([28], [42]).

Regarding claim 14, Marques discloses the cylinder head assembly of claim 1, wherein the seal assembly includes a body having a transverse oil passage (41, fig. 5; [39])formed therein configured to fluidly couple to the lubricant passage.

Regarding claim 15, Marques discloses the cylinder head assembly of claim 14, wherein the seal assembly further comprises a first annular seal (157, fig. 5) disposed on a first side of the transverse oil passage, and a second annular seal (158, fig. 5) disposed on an opposite second side of the transverse oil passage.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marques as applied to claim 2 above, and further in view of US 2004/0160016 to Hatch.
Regarding claim 3, Marques discloses the cylinder head assembly of claim 2, but does not explicitly disclose which Hatch discloses:
 the sealing end includes a conical seal (abstract; [5], [15]) configured to seal against the turbocharger cartridge assembly ([2]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Hatch with the device of Marques and have the sealing end includes a conical seal configured to seal against the turbocharger cartridge assembly so as to provide a lower cost product and method by minimizing the material usage (4]; Hatch).

Regarding claim 4, Marques combined with Hatch discloses the cylinder head assembly of claim 3, wherein the conical seal is at least partially disposed within a bore formed in the sealing end (see figures 1-5; Hatch).

Regarding claim 5, Marques combined with Hatch discloses the cylinder head assembly of claim 3, wherein the conical seal is rubber (Abstract; [5], [15]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,903,251 to Belter et al.
US 10,047,661 to Torgerud
US 2013/0130577 to Ochiai et al.
US 2013/0210295 to Davis et al.
US 2013/0291540 to Serres et al.
All references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AUDREY B. WALTER/Primary Examiner, Art Unit 3746